The two contracts, between the appellant of the one part and the plaintiff's intestate and Jonathan J. Slocum, entered into July 3d 1855, relating to the same subject-matter, and made at the same time, must be read and construed as one contract. When so read and construed they show, not that the appellant agreed to sell, and the intestate and J.J. Slocum to purchase, from him the tract of land then owned by the appellant in Luzerne county, Penn., for the sum of $75,000, payable as is therein specified, but that the appellant employed and authorized them to sell the lands for him, on the terms therein specified, at any time within sixty days from the date of the contracts; and in case they effected a sale of the lands within the time, the appellant agreed to pay to each of them $5,000 as compensation therefor, and to each one-third of the excess over $75,000, for which the land should be sold; and the appellant further agreed, that in case they failed to make a sale of the land, and he himself should make a sale within the sixty days, that in that case, he would pay to each of them the sums as above stated. That this is the true construction of the contracts read together, will scarcely admit of a doubt; and I think it equally clear that the intestate and J.J. Slocum did not, by virtue of the contracts, acquire any interest in, or lien upon the land; certainly not until a sale was effected in pursuance thereof. Whether, upon a sale being effected, they acquired a lien upon the purchase money for their compensation, it is not material to inquire, for, as we shall see, the contract upon the occurrence of this event was modified by the parties. The finding of the referee shows that within the sixty days, and on the 8th day of August, the intestate and J.J. Slocum not having effected a sale, the appellant, with their assent, entered into an agreement in writing, by which the appellant agreed to sell and convey to Remington the lands in question, together with an additional acre, upon which there was situated a house in which he resided, and to give additional covenants, in respect to the title, for the sum of $90,000 to be paid and secured as specified in the contract; and *Page 62 
thereupon, on the same day, the appellant, intestate and J.J. Slocum, entered into a new contract, modifying the previous contract, and fixing the rights of the parties in reference to the contract made with Remington. By the contract as modified, the appellant was to receive $67,000 of the $90,000 of purchase money, instead of $65,000, as provided in the first contract, out of the first $75,000, and the intestate and J.J. Slocum the sum of $4,000 each in lieu of the $5,000 each, as provided by the first contract; and the remaining $15,000 was to be shared equally by the three as provided in the first contract. This last contract must be construed with reference to the first, and also with that of the appellant with Remington. By the first it was provided that, upon a sale, a portion of the purchase money should be paid down, and that time should be given for the balance with security upon the land. The Remington contract contains similar provisions in these respects. The appellant claims that he is entitled to judgment in his favor for the $4,000 paid by him to the intestate upon making the contract with Remington. This is claimed upon the ground that, by the modified contract, the appellant is entitled to the first $67,000 paid or collected upon the contract, and that this amount never having been paid or collected, neither the intestate or Slocum ever became entitled to receive anything. This is a misconstruction of the contract. By the first contract, the intestate and Slocum were each entitled to receive $5,000 upon the consummation of a contract of sale as therein provided, irrespective of the question, whether that portion of the purchase money for which time was to be given, and security upon the land taken was ever paid or not. Although, if the last contract was alone to be regarded, there would be some color for the claim of the appellant, that payment to the intestate and J.J. Slocum, should be wholly postponed until after the appellant had received $67,000, an examination of this in connection with the first contract, which is modified by it, together with the Remington contract, will show that such was not the intention of the parties. That all *Page 63 
the modification of the first contract, in respect to the first payment to the intestate and Slocum intended, was to reduce the amount from $5,000 to $4,000. That this sum was due from the appellant to each of them, upon Remington's paying the $20,000, receiving a conveyance for the land, and giving security for the balance of the purchase money. The appellant acted upon this construction in making the payment, and had no claim to recover it, surely, whether any portion of the residue of the purchase money was ever paid or not. The referee was right in disallowing this claim, and also the claim made by the appellant, for the amount of interest paid by him to the intestate upon the $5,000, which would have been payable to the latter, had the whole residue of the purchase money been paid or collected. The appellant received and paid to the intestate this interest. A more difficult question in the case, is whether the appellant took the title to the land purchased by him upon the judgment charged with any trust in favor of the intestate. This judgment, together with a mortgage upon the land, was by the assent of all the parties, taken by the appellant in his own name for the purpose of first securing to him the payment of the sum of $57,000, and interest, to his own use; and for the further purpose, after the last mentioned sum was paid, of securing payment of the further sum of $15,000, and interest, which was to be equally divided among the parties. We have seen that the intestate had no claim upon the land when sold. How, then, stands the case? The intestate and Slocum had a claim for $5,000 each, in case the whole residue of the purchase money was paid, or of one-third of the excess thereof paid over $57,000, and interest. In other words, the inquiry is whether any property purchased by a party upon a judgment in his favor, upon which he has the right to collect $57,000 to his own use, after which it is his duty to collect thereon, if practicable, a further sum for the benefit of others, is charged in his hands with a trust in favor of such others, although the sum collected comes far short of what he has the right to collect for himself in the first instance. I am wholly unable to understand upon *Page 64 
what principle such trust arises. The question must be considered in the light of perfect good faith upon the part of the purchaser. There is no finding or evidence warranting a finding that the appellant did not proceed with fairness and collect all that he was able to collect in the judgment. He is held liable upon an entirely different ground. That ground is, that because it was his duty to collect $5,000 for the intestate, after collecting $57,000 for himself, he could not become the purchaser of any property sold upon an execution issued upon the judgment, but that all such purchases made by him, and the proceeds thereof when sold by him, must be accounted for by him the same as money collected upon the judgment; and that such property and proceeds, when amounting to a sum sufficient to pay his own claim, must be paid to the others in like manner, as money paid or collected upon the judgment. I cannot concur in this reasoning. The intestate and J.J. Slocum had no interest in the first $57,000. To this extent the judgment belonged wholly to the appellant. He, as to this portion, was in no respect a trustee for the other parties. He had the right to collect this amount the same as though no others had an interest in the judgment. His relation to them as to the residue of the judgment in no way disabled him from purchasing for himself upon the execution sale to the extent of his own exclusive interest; after this was exhausted, had he made further purchases, another question, not now necessary to consider, would have been presented upon the facts found by the referee, as also all the evidence authorizing additional findings. I think the referee erred in holding the appellant a trustee for the intestate of the land purchased by him at the execution sale and of the proceeds of the sale made by him of such land. I also think the referee erred in his conclusion upon the facts that the plaintiff was entitled to recover, notwithstanding the claim of Scranton or of the Scranton Coal Company. The intestate and J.J. Slocum agreed with the appellant in the contract of the 8th of August, that he might retain in his hands their proportion of the purchase money of the lands included in *Page 65 
the sale to Remington, claimed by Scranton or the Scranton Coal Company, until the dispute should be settled or until they should secure him against his warranty of the title thereof. All the finding, and all that the evidence tends to show in regard to this matter was, that the whole quantity of land embraced in the contract to Remington was 600 acres; that the title to fifty acres thereof, which was of the same proportional value as the residue, was claimed by Scranton or the Scranton Company; that under such claim the claimant had entered and cut timber, for which the appellant had commenced an action; that the appellant subsequently discontinued such action, for what reason did not appear; that the fifty acres were unoccupied and had never been in the actual possession of any one. How these facts could warrant the conclusion that the dispute was settled, I am unable to perceive; and yet there was no pretense that anything more had been done showing a settlement of the dispute, and no pretense that any indemnity against the claim had been given or offered by the intestate and J.J. Slocum, or either. Yet judgment for the entire amount is given against the appellant, upon the ground that the dispute was terminated. The burden of showing that it had been settled, and how, was clearly upon the plaintiff. My conclusion is, that for this reason, as well as upon the ground first stated, the judgment should be reversed and a new trial ordered.
HUNT, Ch. J., WOODRUFF, MASON and LOTT, JJ., concurred with JAMES, J., for affirmance.
MURRAY and DANIELS, JJ., with GROVER, J., for reversal.
Judgment affirmed. *Page 66